United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 03-1045
                                  ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       * Appeal from the United States
      v.                               * District Court for the Northern
                                       * District of Iowa.
David K. Feddersen,                    *
                                       *    [UNPUBLISHED]
            Appellant.                 *
                                  ___________

                         Submitted: September 25, 2003
                             Filed: September 30, 2003
                                  ___________

Before RILEY, HANSEN, and SMITH, Circuit Judges.
                            ___________

PER CURIAM.

       David K. Feddersen challenges the sentence the district court1 imposed after
he entered a plea under North Carolina v. Alford, 400 U.S. 25, 37 (1970), to
threatening to use anthrax to assault or kill federal employees, in violation of 18
U.S.C. § 115(a)(1)(B). At sentencing, the district court denied Feddersen an
acceptance-of-responsibility reduction and sentenced him to 36 months imprisonment
to be followed by one year supervised release.


      1
       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.
      On appeal, counsel has filed a brief under Anders v. California, 386 U.S. 738
(1967), arguing that the district court erred in denying an acceptance-of-responsibility
reduction, given that the shortcomings in Feddersen’s guilty plea “reasonably
appeared to be a product of [his] mental illness.” After careful review of the record,
we find that the district court did not clearly err in denying the acceptance-of-
responsibility reduction. See United States v. Arellano, 291 F.3d 1032, 1034 (8th Cir.
2002) (standard of review).

       Upon reviewing the record independently under Penson v. Ohio, 488 U.S. 75
(1988), we have found no non-frivolous issues. Accordingly, we affirm. We also
grant counsel’s motion to withdraw.
                      ______________________________




                                          -2-